Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chien on June 21, 2022.
	Step (H) in claim 1 was amended to read as follows:
--(H)	comparing the first and second values to determine if any interference contribution of the at least one dye is present in the concentration of the analyte of interest determined in step (D); and--.
	Step (I) in claim 1 was amended to read as follows:
--(I)	calculating a corrected concentration of the analyte of interest present in the liquid test sample using the comparisons of steps (G) and (H) to thereby remove any interference contribution of the at least one dye and to correct for any inaccuracy or bias caused by loss of volume of the at least one liquid analytical reagent during the dispensing step.--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/435,433 is being allowed in view of Applicants’ persuasive arguments presented in the response filed on June 15, 2022, and since the closest prior art reference to Ledden (WO 2018/017332) fails to teach or fairly suggest including at least one solid dye in the solid reagent zone 65 of the reaction chamber 56, wherein the at least one solid dye produces at least two detectable responses when the at least one dye is mixed with at least one liquid reagent, wherein the at least two detectable responses are measured at different wavelengths, and wherein the at least one dye does not interact or associate with an analyte of interest being measured in a liquid test sample introduced into the reaction chamber 56. In addition, the closest prior art to Ledden (WO 2018/017332) fails to teach or fairly suggest 1) comparing two detectable responses of the at least one dye measured at a first and a second wavelength to determine an interference contribution of the at least one dye to a measured concentration of an analyte of interest in a liquid sample introduced into the reaction chamber 56, 2) comparing a second detectable response of the at least one dye to an expected value to calculate buffer loss in a liquid analytical reagent dispensed into the reaction chamber and used to measure the analyte of interest in the liquid sample, and 3) calculating a corrected concentration of the analyte of interest using the two comparisons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 21, 2022